PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/692,868
Filing Date: 31 August 2017
Appellant(s): Abdulrahiman et al.



__________________
Michael G. Dreznes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 1-11, and 22-31 are rejected under 35 U.S.C. 101.

(2) Response to Argument
Claims 1-11, and 22-31
Appellant argues that claims 1-11, and 22-31 should not be rejected under 35 U.S.C. 101 because: the claims are directed to something “significantly more” than the abstract idea itself under Step 2B of the 2019 PEG since they are a practical application performed in a non-conventional and non-generic way; the Office Action fails to establish a prima facie rejection of the dependent claims under Step 2B of the 2019 PEG; and the pending claims are eligible under Prong 2 of Step 2A of the 2019 PEG because they improve a computer or other technology.  However, Appellant’s arguments are unpersuasive.  
Under Step 1 of the 2019 PEG, the independent claims are directed to the statutory category of a process and under Prong of 1 of Step 2A, the claims recite an abstract idea of: determining whether payment applets require authentication.  The receive an indication that a payment applet associated with a service provider has been provisioned on the secure element of the device, the payment applet including a first attribute indicating that the payment applet can be utilized, without user authentication, for wireless transaction associated with the service provider; responsive to receipt of the indication, determine whether an other payment associated with the service provider is provisioned on the secure element of the device with an other first attribute that indicates that the other payment applet can be utilized for the wireless transaction associated with the service provider without authentication; responsive to determination that the other payment applet associated with the service provider is provisioned on the secure element of the device with the other first attribute that indicates that the other payment applet can be utilized for the wireless transaction associated with the service provider without the user authentication, set the first attribute of the payment applet to indicate that the user authentication is required to utilize the payment applet in the wireless transaction associated with the service provider, otherwise leave the first attribute of the payment applet unchanged; and control whether the user authentication is requested when utilizing the payment applet or the other payment applet, respectively, for the wireless transaction associated with the service provider based at least in part on the first attribute and the other first attribute, respectively, when considered collectively as an ordered combination recite the abstract idea of determining whether payment applets require authentication and under the broadest reasonable interpretation, cover certain methods of organizing human activity such as commercial or legal interactions including sales activities or behaviors.  Other than reciting the abstract idea, the independent  “a device comprising a secure element, and at least one processor, and a non-transitory machine readable medium storing instructions executed by a processor1”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Under Step 2A, of Prong 2, the judicial exception is not integrated into a practical application because the additional elements of “a device comprising a secure element, and at least one processor, and a non-transitory machine readable medium storing instructions executed by a processor” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components that do not impose any meaningful limits on practicing the abstract idea.  Under Step 2B, the additional elements of “a device comprising a secure element, and at least one processor, and a non-transitory machine readable medium storing instructions executed by a processor” to perform the steps of independent claims 1, 22, and 29, also amounts to no more than mere instructions to apply the exception using a generic computer 
The Appellant argues that under Step 2B of the 2019 PEG, the combination of the elements of the independent claims are a practical implementation of the abstract idea performed in a non-conventional and non-generic way similar to Example 35 and DDR Holdings because the claimed sequence differs from the routine and conventional sequence of events normally conducted when a payment applet is provisioned on a device to allow users to use payment applet without user authentication2.  Appellant’s argument is unpersuasive because under Step 2B of the 2019 PEG, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously stated, the use of the additional elements to perform the steps of the independent claims amounts to no more than mere instructions to apply the exception using generic computer components that are insufficient to amount to significantly more than the judicial exemption (See MPEP 2106.05(f)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Appellant’s claims are not like those the Court found patent eligible in DDR, in which the inventive concept was the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display.  The Appellant's claims do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information. Appellant’s claimed limitations are also not similar to claims 2 and 3 of 
Appellant further argues that the previous Office Action failed to establish a prima facie rejection of the dependent claims under Step 2B of the 2019 PEG because the office action failed to specifically address the features of the dependent claims and broadly concluded that the additional elements failed to amount to significantly more under Step 2B3.  Appellant’s argument is unpersuasive.  Examiners are directed to point to the claim language that recites the abstract idea when identifying the abstract idea. Here the Examiner in merely showing where the abstract idea is recited in the claims (see MPEP 2106.07(a) “if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it corresponds to a concept that the courts have identified as an abstract idea.”).  The Examiner has followed the office’s guidelines, met the office’s burden explaining where the idea is recited in the independent and dependent claim language, and explained which abstract concepts identified by the courts the Appellant’s abstract idea is similar to.  The dependent claims recite similar limitations as the independent claims that only further refine the abstract idea.  Furthermore, the dependent claims recite similar generic computer components as the independent claims such as “the processor, the secure element of the device, the service provider, the transit provider, the server, the wireless payment terminal, and the non-transitory machine-readable medium”.  Under Prong 2 of Step 2A, the limitations of the dependent claims are not integrated into a practical application because: the limitations were recited at a high-
Appellant further states that the recitations of the claims are eligible under Prong 2 of Step 2A of the 2019 PEG because they improve a computer or other technology by addressing unique problems associated with allowing users to use payment applets without user authentication4.  Appellant’s argument is unpersuasive.  As stated previously, the claimed invention does not provide an improvement to a computer or other technology because the claims instead focus on abstract ideas that merely use computers as tools.  Appellant’s claims do not provide a technical solution to a problem, or an improvement to the functioning of a computer or any other technology or technical field.  Appellant is merely implementing the abstract idea on a computer.  The additional elements are recited at a high level of generality such that it amounts to no more than 
 


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        

Conferees:
  /RYAN D DONLON/  Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                                                                            
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        TQAS Detailee


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A plain reading of Figures 1-3, and 9, and associated descriptions in at least para. 0093 of the specification stating “electronic system 900 can be, and/or can be a part of, one or more of the electronic devices 102A-B, one or more of the wireless payment terminals 104A-B, and/or one or more of the servers 110,120 shown in fig. 1....electronic system 900 may include various types of computer readable media and interfaces for various other types of computer readable media...electronic system 900 includes a bus 908, one or more processing unit(s) 912, a system memory 904 (and/or buffer) a ROM 910, a permanent storage device 902, an input interface 914, an output interface 906, and one or more network interfaces...the one or more processing unit(s) 912 can be a single processor or a multi-core processor in different implements’, paras. 0095-0096 of the specification stating “permanent storage device 902 may be a non-volatile memory unit....mass- storage device (such as a magnetic or optical disk and its corresponding disk drive) may be used as the permanent storage device 902...movable storage device (such as a floppy disk, flash drive, and its corresponding disk drive) may be used as the permanent storage device 902”, para. 0098 of the specification stating “electronic system 900 can be a part of a network of computers (such as a LAN, a wide area network (“WAN”), or an Intranet, or a network of networks, such as the internet”, and para. 0103 of the specification stating “while the above discussion primarily refers to microprocessor or multi-core processors that execute software...one or more implementations are performed by one or more integrated circuits, such as ASICs or FPGAs”, reveals that generic processors may be used to execute the claimed steps.  
        2 See pages 11 and 12 of the Appeal brief filed September 9, 2021.
        3 See pages 14 and 15 of the Appeal brief filed September 9, 2021.
        4 See pages 15 and 16 of the Appeal brief filed September 9, 2021.